Citation Nr: 1531012	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a sinus disability, claimed as sinusitis and/or rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for service connection for a sinus disability on the record during a May 2015 hearing before the Board.

2.  The Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progression of the disability during active service.

3.  The Veteran's currently diagnosed low back disability constitutes a chronic disease under 38 C.F.R. § 3.309 that has been linked to an in-service injury or aggravation of his low back through a continuity of symptomatology.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
2.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2014).

3.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of a Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew his appeal of the denial of service connection for a sinus disability on the record during the May 2015 hearing before the Board.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.

Entitlement to Service Connection for a Bilateral Hearing Loss Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Typically, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, in this case, the record does not include evidence of an examination at the time the Veteran entered into active service in August 2005.  Therefore, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For an injury to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A preponderance of evidence establishes the Veteran had a bilateral hearing loss disability before he entered active service in August 2005.  November 2002 audiometric testing indicated the Veteran's auditory thresholds were 40 decibels or greater at 4000 Hz bilaterally.  At his hearing, the Veteran acknowledged pre-existing hearing loss.

Here, an August 2010 VA examiner noted the bilateral hearing loss disability shown by the November 2002 audiometric testing and stated he could not determine whether the disability was aggravated during active service without resorting to speculation because he did not have test results to review for the period from November 2002 to the Veteran's entrance into active service in August 2005.  He explained he could provide the requested opinion if an examination report from 2005 or early 2006 was located and provided for review.  

In March 2010, the Agency of Original Jurisdiction made a formal determination that the Veteran's active duty service treatment records were unavailable.  Given the service treatment records are unavailable; VA has a heightened duty to consider the application benefit-of-the-doubt rule in the Veteran's case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran claims noise exposure during active service aggravated his pre-existing hearing loss disability beyond the normal progression of the disease.  He testified he began having problems hearing what people were saying during his deployment to Iraq from October 2005 to October 2006.  The Veteran is competent to report observable symptoms such as increased hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran reported increased symptomatology to his chain-of-command prior to his release from active duty.  An October 2006 line of duty determination prepared by the Veteran's chain-of-command documented his reports of increased symptomatology while deployed and found that it was a result of service.  

Audiometric testing in May 2007 confirmed the Veteran's reports of a worsening of his symptoms and revealed his auditory thresholds had increased when compared with the results of the November 2002 audiometric testing.  In November 2002, the Veteran's hearing was within normal limits at 500 Hz through 3000 Hz bilaterally, but his auditory thresholds were 45 decibels in the right ear and 40 decibels in the left ear at 4000Hz.  In May 2007, the Veteran's auditory thresholds were 55 decibels in the right ear and 60 decibels in the left ear at 4000Hz.  The May 2007 test also revealed a significant threshold shift at all frequencies bilaterally with his auditory threshold exceeding 40 decibels at 3000 Hz in his left ear.  In July 2007, the Veteran was fitted for hearing aids due to the increased symptomatology.  Thus, the evidence establishes that the pre-existing bilateral hearing loss disability increased in severity during active service.  

There is a presumption of aggravation of a preexisting condition if the preexisting condition increases in severity during service.  38 C.F.R. § 3.306.  The claimant has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012).  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The evidence triggers the presumption of aggravation as it shows an increase in severity of bilateral hearing loss disability during active service.  There is no clear and unmistakable evidence to rebut the presumption of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To the contrary, the pertinent medical and lay evidence of record establishes the Veteran's bilateral hearing loss disability was aggravated during active service.  Therefore, service connection for a bilateral hearing loss disability is warranted.  

Entitlement to Service Connection for a Low Back Disability

If a chronic disease enumerated in 38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

The Veteran asserts his low back disability is the result of wearing body armor during a deployment to Iraq from October 2005 to October 2006.  The Veteran testified he first experienced low back pain in October 2005 after arriving in country and took pain relievers to manage the pain throughout his deployment.  

The Veteran has been diagnosed as having spondylosis since separating from active service in November 2006.  There is no evidence that indicates the Veteran had this condition prior to his entrance onto active duty in August 2005.  Spondylosis is "degenerative spinal changes due to osteoarthritis."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1745 (32d ed. 2012).  Thus, spondylosis constitutes a chronic disease under 38 C.F.R. § 3.309; and the nexus requirement for service connection can be established by evidence of a continuity of symptomatology.  

As previously noted, the Veteran's active duty service treatment records are unavailable.  However, a February 2007 line of duty determination from the Veteran's personnel file indicates he manifested low back pain during active service.  Although this document was not prepared contemporaneously with the in-service injury or aggravation, it constitutes sufficient proof an in-service injury or aggravation of the Veteran's low back during service, in light of VA's heightened duty to consider the application benefit-of-the-doubt rule due to the unavailability of his service treatment records.  See O'Hare, 1 Vet. App. at 367.  Thus, his low back disability was "noted" in service.  See Savage, 10 Vet. App. at 496.  

There is also evidence of a post-service continuity of the same symptomatology.  The Veteran testified he has suffered low back pain since separating from service and has continued to seek treatment for the disability from VA and a private physician, K.C., M.D.  Treatment records confirm the Veteran's testimony.  

In a May 2015 opinion, the Veteran's treating physician, K.C., M.D., stated he did not think it was likely that wearing body armor caused the spondylosis; however, he the weight of the body armor "could have certainly" aggravated the condition, leading to his current symptomatology.  Thus, there is medical evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 497.

Ultimately, the evidence establishes the Veteran has a current diagnosis for a low back disability that constitutes a chronic diseases under 38 C.F.R. § 3.309.  There is also evidence of an in-service injury or aggravation of his low back, and the nexus requirement for service connection has been established by a continuity of symptomatology.  Thus, service connection for a low back disability is warranted.  


ORDER

The appeal with regard to entitlement to service connection for a sinus disability is dismissed.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a low back disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


